Citation Nr: 0014508	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  95-02 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether a claim of entitlement to an effective date 
earlier than August 16, 1996, for a 30 percent rating for 
sinusitis with headaches was timely appealed.

2.  Entitlement to an effective date earlier than August 16, 
1996, for a 30 percent rating for sinusitis with headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran retired from service in July 1990, after having 
served on active duty for a period in excess of 26 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the latest of which was entered 
in May 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  

The Board observes that although the first issue listed on 
the title page has not been addressed by the RO through the 
issuance of a related Statement of the Case, such 
consideration does not preclude the Board from adjudicating 
such issue.  See VAOPGCPREC 9-99 (August 18, 1999).  The 
issue will therefore be addressed hereinbelow by the Board.


FINDINGS OF FACT

1.  In response to a related Notice of Disagreement received 
at the RO in June 1998, a Supplemental Statement of the Case 
(SSOC), which initially addressed the issue of entitlement to 
an earlier effective date relative to the assignment of a 30 
percent rating for sinusitis with headaches, was mailed to 
the veteran on May 6, 1999.

2.  A Substantive Appeal pertaining to the issue of 
entitlement to an earlier effective date relative to the 
assignment of a 30 percent rating for sinusitis with 
headaches was received by the RO on May 13, 1999.

3.  Disablement warranting a 30 percent rating for sinusitis 
with headaches was temporally ascertained in conjunction with 
an original claim submitted within a year after the veteran's 
discharge from service.



CONCLUSIONS OF LAW

1.  A Substantive Appeal pertaining to the issue of 
entitlement to an earlier effective date relative to the 
assignment of a 30 percent rating for sinusitis with 
headaches was timely received.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302 (1999).  

2.  The criteria for an effective date of August 1, 1990, for 
a 30 percent rating for sinusitis with headaches, have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

I.  Timeliness of Appeal

When appealing a decision by the agency of original 
jurisdiction, an appellant will be afforded, in the context 
of this aspect of the appeal, a period of 60 days from the 
date the SSOC is mailed to him in order to file a Substantive 
Appeal relative to any added issue initially addressed in the 
SSOC.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(c).  

The veteran contends, in substance, that an item he submitted 
to the RO on May 13, 1999, must be deemed to have comprised a 
timely Substantive Appeal relative to the issue addressed in 
a SSOC mailed him on May 6, 1999.  In this regard, the record 
reflects that a Statement of the Case pertaining to an 
increased rating for his service-connected sinusitis with 
headaches was mailed to the veteran in December 1994.  In 
conjunction with a rating increase for such disability 
(effective from March 14, 1997) granted in May 1998, a SSOC 
was mailed to the veteran in June 1998.  Thereafter, in 
conjunction with a rating decision entered by the RO in May 
1999, which denoted August 16, 1996, as the effective date 
for the rating increase granted in May 1998, another SSOC was 
mailed to the veteran on May 6, 1999, wherein he was advised 
that he had 60 days within which to submit a Substantive 
Appeal relative to any "new issue" addressed therein.  On May 
13, 1999, the RO received an item from the veteran's United 
States senator wherein the veteran, in essence, averred that 
the proper effective date for the rating increase granted in 
May 1998 should be substantially earlier than August 16, 
1996, possibly as early as "August 1990".  Notwithstanding 
that the foregoing item received on May 13, 1999, was not a 
formal VA Form 9, the Board is mindful that, in determining 
whether a Substantive Appeal has been submitted, the 
pertinent item received from a claimant is to be liberally 
construed.  See Myers v. Derwinski, 1 Vet. App. 127, 129 
(1991).  In view of the latter consideration, the Board is 
satisfied that the item received on May 13, 1999, comprised a 
timely Substantive Appeal pertaining to the issue of 
entitlement to an effective date earlier than August 16, 
1996, for a 30 percent rating for sinusitis with headaches, 
thereby clothing the Board with jurisdiction to entertain 
such issue (the second listed on the title page).  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  The same, 
consequently, is addressed immediately hereinbelow.

II.  Earlier Effective Date

Under the law, in the context of this issue, the effective 
date of an award of compensation based on an original claim 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The veteran contends that the proper effective date for his 
30 percent disability evaluation for sinusitis with headaches 
should be "1 August 1990", the day following his discharge 
from service, inasmuch as he approximately one week 
thereafter submitted an original related claim for service 
connection.  He maintains, in essence, that he has 
continuously pursued such claim since the time of its 
submission.  In this regard, the record reflects that, in 
September 1994, service connection was awarded for sinusitis 
with headaches, for which a 10 percent rating was assigned, 
effective August 1, 1990, the day following the veteran's 
discharge from service, based on a related claim received on 
August 7, 1990.  In May 1998, based on the findings inclusive 
of sinus congestion obtained in conjunction with VA 
outpatient treatment rendered the veteran in early 1997, a 30 
percent rating, effective March 14, 1997, was assigned for 
his service-connected sinusitis with headaches.  Thereafter, 
the 30 percent evaluation was made effective from August 16, 
1996, the date of a VA examination rendered the veteran on 
which the findings included notation of ameliorative 
medications then being taken by the veteran, in a rating 
decision entered in May 1999.

In considering the veteran's claim for an effective date 
earlier than August 16, 1996, for the assignment of a 30 
percent rating for sinusitis with headaches, the Board 
observes that the narrative in the above-addressed September 
1994 rating decision reflects that, as of that time, the 
veteran had "no history of surgery" in response to sinusitis.  
However, the Board's perusal of the record discloses that, 
based at least in part on findings obtained in conjunction 
with an earlier administered CT scan, the veteran underwent 
procedures at a VA facility in August 1993 inclusive of one 
characterized as "endoscopic sinus surgery".  To be sure, the 
report of such surgery may not have been of record in 
September 1994.  However, VA is deemed (relative to the time 
the September 1994 rating decision was entered) to have been 
in constructive receipt thereof.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Equally pertinent, the Board's 
scrutiny of the record reveals no item, after August 1990, 
that might be regarded, subsequent to an initial rating 
denial of service connection for sinusitis in January 1991, 
as a related "reopened" claim.  Indeed, it bears particular 
emphasis that in the veteran's October 1994 Notice of 
Disagreement, tendered in conjunction with the rating 
decision entered the preceding month, he makes reference to 
seeking to "continue" his appeal as initiated when he 
conveyed original disagreement in February 1991 (which item, 
received by VA on February 15, 1991, and reflecting narrative 
"[r]eference denial of service connection for" sinusitis, is 
in fact of record).  In view of the foregoing observations, 
then, the Board is of the opinion that the veteran's original 
claim, i.e., that received on August 7, 1990, is the 
operative application on which the determination, relative to 
the proper effective date to be assigned for the present 
pertinent 30 percent evaluation awarded in May 1998, must be 
made.  The Board would, merely in passing, point out that the 
earliest basis upon which the factual ascertainment of the 
requisite disablement warranting (for the veteran's service-
connected sinusitis with headaches) a 30 percent rating might 
have been made may in fact involve the veteran's above-cited 
surgery performed by VA in August 1993.  Such consideration, 
however, would only bear pertinently in the context of a 
valid reopened claim for increased disability compensation.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  Since the 
latter, owing to the reasoning advanced above, cannot be 
deemed to have been received, the Board is of the view that 
the proper effective date for the veteran's 30 percent rating 
for sinusitis with headaches is the same as that (based on 
his original claim) assigned, i.e., August 1, 1990, for the 
initial related 10 percent rating awarded in September 1994.  
Accordingly, an effective date of August 1, 1990, for a 30 
percent rating for sinusitis with headaches, is granted. 
38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. § 3.400.  


ORDER

The claim of entitlement to an effective date earlier than 
August 16, 1996, for a 30 percent rating for sinusitis with 
headaches was timely appealed.  To this extent, the claim is 
allowed.

An effective date of August 1, 1990, for a 30 percent rating 
for sinusitis with headaches, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

